As filed with the Securities and Exchange Registration No. 333-57218 Commission on August 18, 2009 Registration No. 811-05626 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 14 [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. [X] (Check appropriate box or boxes.) SEPARATE ACCOUNT B (Exact Name of Registrant) ING USA ANNUITY AND LIFE INSURANCE COMPANY (Name of Depositor) 1475 Dunwoody Drive West Chester, Pennsylvania 19380-1478 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (610) 425-3400 John S. (Scott) Kreighbaum, Esq. ING Americas (U.S. Legal Services) 1475 Dunwoody Drive, West Chester, Pennsylvania 19380-1478 (610) 425-3404 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): [ X ] immediately upon filing pursuant to paragraph (b) of Rule 485 [ ] on [ ] pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Deferred Combination Variable and Fixed Annuity Contracts PARTS A and B EXPLANATORY NOTE: Each of the Prospectus and Statement of Additional Information, dated May 1, 2009, as supplemented, is incorporated into Parts A and B, respectively, of this amendment by reference to the Registrants filing under Rule 497(c), as filed on May 6, 2009 (Accession No. 0000836687-09-000181). This amendmentis a supplement tothe prospectus andalso updates the information in Part C of this registration statement, as previously amended, including exhibits and undertaking. SUPPLEMENT Dated August 18, 2009 To The Prospectuses Dated May 1, 2009 For ING SmartDesign Variable Annuity Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B The purpose of this supplement is: To notify you of forthcoming reorganizations and liquidations involving certain investment portfolios currently available under your variable annuity contract; and To make available additional investment portfolios to facilitate the reorganizations. PLEASE NOTE: These new investment portfolios will not be available under your variable annuity contract until a date near in time to the effective date of the reorganizations. If you have any questions, or to give us alternative allocation instructions, please call our Customer Service Center at 1-800-366-0066. PLEASE READ THIS SUPPLEMENT CAREFULLY AND KEEP IT WITH YOUR COPY OF THE PROSPECTUS FOR FUTURE REFERENCE. NOTICE OF REORGANIZATIONS Effective after the close of business on October 23, 2009 , the following investment portfolios indicated as Disappearing Portfolios will reorganize into and become part of the investment portfolios indicated as Surviving Portfolios: Disappearing Portfolios Surviving Portfolios ING LifeStyle Aggressive Growth Portfolio (Class S) ING Retirement Growth Portfolio (ADV Class) ING LifeStyle Growth Portfolio (Class S) ING Retirement Growth Portfolio (ADV Class) ING LifeStyle Conservative Portfolio (Class S) ING Retirement Conservative Portfolio (ADV Class) ING LifeStyle Moderate Growth Portfolio (Class S) ING Retirement Moderate Growth Portfolio (ADV Class) ING LifeStyle Moderate Portfolio (Class S) ING Retirement Moderate Portfolio (ADV Class) Important Information Regarding Reorganizations: These reorganizations will be administered pursuant to an agreement, which has been approved by the board of trustees of the Disappearing Portfolios. The reorganization agreement will also be subject to shareholder approval. If shareholder approval is obtained, it is expected that the reorganizations will take place after the close of business on October 23, 2009, resulting in a shareholder of a given Disappearing Portfolio becoming a shareholder of the corresponding Surviving Portfolio. Each shareholder will thereafter hold shares of the Surviving Portfolio having equal aggregate value as shares of the Disappearing Portfolio, and the Disappearing Portfolio will no longer be available under the contract. Unless you provide us with alternative allocation instructions, all future allocations directed to a given Disappearing Portfolio will be automatically allocated to the corresponding Surviving Portfolio. References in the prospectus to the Disappearing Portfolios are hereby deleted, effective on and after October 26, 2009. SDVA  154395 1 of 3 08/2009 NOTICE OF LIQUIDATIONS Effective after the close of business on October 23, 2009 , the following investment portfolios indicated as Liquidating Portfolios will liquidate and the proceeds will be placed in the investment portfolios indicated as Surviving Portfolios: Liquidating Portfolios Surviving Portfolios ING Multi-Manager International Small Cap Equity ING Intermediate Bond Portfolio (Class S) Portfolio (Class S) ING Global Equity Option Portfolio (Class S) ING Intermediate Bond Portfolio (Class S) Important Information Regarding Liquidations: Each liquidation will be administered pursuant to a plan of liquidation and dissolution, which has been approved by the boards of trustees of the Liquidating Portfolios. The plans are subject to shareholder approval. If shareholder approval is obtained, each liquidation and dissolution is expected to take place after the close of business on October 23, 2009. These liquidations and dissolutions are being proposed because the Liquidating Portfolios have been less than popular with the public than originally anticipated, and it is not anticipated that the Liquidating Portfolios will gather substantial assets in the future. Maintaining the Liquidating Portfolios at their respective current asset levels has been determined not to be beneficial in the long-term to shareholders. Before the liquidation date, you may reallocate contract value in a Liquidating Portfolio to another investment portfolio currently available under the contract. This reallocation will neither count as a transfer for purposes of our Excessive Trading Policy nor be subject to a transfer charge under the contract. Contract value remaining in the Liquidating Portfolios on the liquidation date will be placed in the Surviving Portfolio. Thereafter, the Liquidating Portfolios will no longer be available under the contract. Unless you provide us with alternative allocation instructions, all future allocations directed to a given Liquidating Portfolio will be automatically allocated to the corresponding Surviving Portfolio. It is important to request a reallocation before the liquidation date if you do not want your contract value in a Liquidating Portfolio to be placed in the Surviving Portfolio. References in the prospectus to the Liquidating Portfolios are hereby deleted, effective on and after October 26, 2009. SDVA  154395 2 of 3 08/2009 ADDITIONAL INVESTMENT PORTFOLIOS Effective on and after October 26, 2009 , the following additional investment portfolios will be available under your Contract with more information about them hereby added to Appendix III  Description of Underlying Funds, as applicable (and their names hereby added to the list of available investment portfolios toward the front of the prospectus). Fund Name Investment Adviser/ Subadviser Investment Objective ING Investors Trust ING Retirement Growth Portfolio Investment Adviser: Directed Seeks a high level of total return (ADV Class) Services, LLC (consisting of capital appreciation and Asset Allocation Consultants: income) consistent with a level of risk that ING Investment Management Co. can be expected to be greater than that of ING Retirement Moderate Growth Portfolio. ING Retirement Conservative Portfolio Investment Adviser: Directed Seeks a high level of total return (ADV Class) Services, LLC (consisting of capital appreciation and Asset Allocation Consultants: income) consistent with a conservative ING Investment Management Co. level of risk relative to the other ING Retirement Portfolios. ING Retirement Moderate Growth Investment Adviser: Directed Seeks a high level of total return Portfolio (ADV Class) Services, LLC (consisting of capital appreciation and Asset Allocation Consultants: income) consistent with a level of risk that ING Investment Management Co. can be expected to be greater than that of ING Retirement Moderate Portfolio but less than that of ING Retirement Growth Portfolio. ING Retirement Moderate Portfolio Investment Adviser: Directed Seeks a high level of total return (ADV Class) Services, LLC (consisting of capital appreciation and Asset Allocation Consultants: income) consistent with a level of risk that ING Investment Management Co. can be expected to be greater than that of ING Retirement Conservative Portfolio but less than that of ING Retirement Moderate Growth Portfolio. ING Variable Portfolios, Inc. ING Dow Jones Euro STOXX 50 ® Investment Adviser: ING Seeks investment results (before fees and Index Portfolio (ADV Class) Investments, LLC expenses) that correspond to the total Investment Subadviser: ING return of the Dow Jones Euro STOXX Investment Management Co. (DJES) 50 ® Index (Index). ING FTSE 100 Index ® Portfolio Investment Adviser: ING Seeks investment results (before fees and (ADV Class) Investments, LLC expenses) that correspond to the total Investment Subadviser: ING return of the FTSE 100 Index ® (Index). Investment Management Co. ING Japan Equity Index Portfolio Investment Adviser: ING Seeks investment results (before fees and (ADV Class) Investments, LLC expenses) that correspond to the total Investment Subadviser: ING return of the Tokyo Price (TOPIX) Investment Management Co. Index ® (Index). ING NASDAQ 100 Index ® Portfolio Investment Adviser: ING Seeks investment results (before fees and (ADV Class) Investments, LLC expenses) that correspond to the total Investment Subadviser: ING return of the NASDAQ-100 Index ® Investment Management Co. (Index). SDVA  154395 3 of 3 08/2009 PART C - OTHER INFORMATION ITEM 24. FINANCIAL STATEMENTS AND EXHIBITS Financial Statements: (a)(1) Incorporated in Part A: Condensed Financial Information (2) Incorporated in Part B: Financial Statements of ING USA Annuity and Life Insurance Company: - Report of Independent Registered Public Accounting Firm - Statements of Operations for the years ended December 31, 2008, 2007, and 2006 - Balance Sheets as of December 31, 2008 and 2007 - Statements of Changes in Shareholders Equity for the years ended December 31, 2008, 2007, and 2006 - Statements of Cash Flows for the years ended December 31, 2008, 2007, and 2006 - Notes to Financial Statements Financial Statements of Separate Account B: - Report of Independent Registered Public Accounting Firm - Statements of Assets and Liabilities as of December 31, 2008 - Statements of Operations for the year ended December 31, 2008 - Statements of Changes in Net Assets for the years ended December 31, 2008 and 2007 - Notes to Financial Statements Condensed Financial Information (Accumulation Unit Values) Exhibits (b) (1) Resolution of the board of directors of Depositor authorizing the establishment of the Registrant, incorporated herein by reference to Post-Effective Amendment No. 29 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 1999 (File Nos. 033-23351, 811-05626). (2) Not Applicable (3) (a) Distribution Agreement between the Depositor and Directed Services, Inc., incorporated herein by reference to Post-Effective Amendment No. 29 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 1999 (File Nos. 033-23351, 811-05626). (b) Form of Dealers Agreement, incorporated herein by reference to Post-Effective Amendment No. 29 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 1999 (File Nos. 033-23351, 811-05626). (c) Organizational Agreement, incorporated herein by reference to Post-Effective Amendment No. 29 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 1999 (File Nos. 033-23351, 811-05626). (d) Addendum to Organizational Agreement, incorporated herein by reference to Post- Effective Amendment No. 29 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 1999 (File Nos. 033-23351, 811-05626). (e) Expense Reimbursement Agreement, incorporated herein by reference to Post- Effective Amendment No. 29 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 1999 (File Nos. 033-23351, 811-05626). (f) Form of Assignment Agreement for Organizational Agreement, incorporated herein by reference to Post-Effective Amendment No. 29 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 1999 (File Nos. 033-23351, 811- (g) Amendment to the Distribution Agreement between ING USA and Directed Services Inc., incorporated herein by reference to Post-Effective Amendment No. 26 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 13, 2004 (File Nos. 333-28755, 811-05626). (h) Form of Rule 22c-2 Agreement, incorporated herein by reference to Post-Effective Amendment No. 10 to a Registration Statement on Form N-4 for ReliaStar Life Insurance Company of New York Separate Account NY-B filed with the Securities and Exchange Commission on April 12, 2007 (File Nos. 333-115515, 811-07935). (a) Deferred Combination Variable and Fixed Annuity Group Master Contract, (GA-MA- 1080), incorporated herein by reference to Pre-Effective Amendment No. 1 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on July 3, 2001 (File Nos. 333-57218, 811-05626). (b) Deferred Combination Variable and Fixed Annuity Contract, (GA-IA-1080), incorporated herein by reference to Pre-Effective Amendment No. 1 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on July 3, 2001 (File Nos. 333-57218, 811-05626). (c) Deferred Combination Variable and Fixed Annuity Certificate, (GA-CA-1080), incorporated herein by reference to Pre-Effective Amendment No. 1 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on July 3, 2001 (File Nos. 333-57218, 811-05626). (d) Individual Retirement Annuity Rider, (GA-RA-1009 12/02), incorporated herein by reference to Post-Effective Amendment No. 34 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 15, 2003 (File Nos. 033-23351, 811- (e) Roth Individual Retirement Annuity Rider, (GA-RA-1038 12/02), incorporated herein by reference to Post-Effective Amendment No. 34 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 15, 2003 (File Nos. 033-23351, 811- (f) 403(b) Rider, (GA-RA-1040), incorporated herein by reference to Post-Effective Amendment No. 34 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 15, 2003 (File Nos. 033-23351, 811-05626). (g) (4)(j) GET Fund Endorsement (GA-RA-1085), incorporated herein by reference to Pre-Effective Amendment No. 1 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on July 3, 2001 (File Nos. 333-57218, 811-05626). (h) Endorsement for Premium Bonus Credit (GA-RA-1096), incorporated herein by reference to Pre-Effective Amendment No. 1 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on October 26, 2001 (File Nos. 333-63692, 811-05626). (i) Simple Retirement Account Rider (GA-RA-1026) (12/02), incorporated herein by reference to Post-Effective Amendment No. 34 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 15, 2003 (File Nos. 033-23351, 811- (j) Section 72 Rider (GA-RA-1001) (12/94), incorporated herein by reference to Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on May 9, 2006 (File Nos. 333-133944, 811-05626). (k) Section 72 Rider (GA-RA-1002) (12/94), incorporated herein by reference to Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on May 9, 2006 (File Nos. 333-133944, 811-05626). (l) Nursing Home Waiver for Group Certificates (GA-RA-1003) (12/94), incorporated herein by reference to Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on May 9, 2006 (File Nos. 333-133944, 811-05626). (m) Nursing Home Waiver for Individual Certificates (GA-RA-1004) (12/94), incorporated herein by reference to Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on May 9, 2006 (File Nos. 333-133944, 811-05626). (n) Company Address and Name Change Endorsement, incorporated herein by reference to Post-Effective Amendment No. 25 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 13, 2004 (File Nos. 333-28679, 811-05626). ING SmartDesign Variable Annuity Customer Data Form, (GA-CDF-1095) (01/01/02) 125120, incorporated herein by reference to Post-Effective Amendment No. 5 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 16, 2003 (File Nos. 333-57218, 811-05626). (a) Amendment to Articles of Incorporation Providing for the Name Change of Golden American Life Insurance Company, dated (11/21/03), incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form S- 1 for ING USA Annuity and Life Insurance Company filed with the Securities and Exchange Commission on April 9, 2007 (File Nos. 333-133076). (b) Amendment to Articles of Incorporation Providing for the Change in Purpose and Powers of ING USA Annuity and Life Insurance Company, dated (03/04/04), incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form S-1 for ING USA Annuity and Life Insurance Company filed with the Securities and Exchange Commission on April 9, 2007 (File Nos. 333-133076). (c) Amended and Restated By-Laws of ING USA Annuity and Life Insurance Company, dated (12/15/04), incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form S-1 for ING USA Annuity and Life Insurance Company filed with the Securities and Exchange Commission on April 9, 2007 (File Nos. 333-133076). (d) Resolution of the board of directors for Powers of Attorney, dated (04/23/99), incorporated herein by reference to Post-Effective Amendment No. 29 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 1999 (File Nos. 033-23351, 811-05626). (e) Articles of Merger and Agreement and Plan of Merger of USGALC, ULAIC, ELICI into GALIC and renamed ING USA Annuity and Life Insurance Company, dated (06/25/03), incorporated herein by reference to Post-Effective Amendment No. 25 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 13, 2004 (File Nos. 333-28679, 811-05626). Not applicable. (a) Service Agreement by and between Golden American Life Insurance Company and Directed Services, Inc., incorporated herein by reference to Post-Effective Amendment No. 28 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on May 1, 1998 (File Nos. 033-23351, 811-05626). (b) Asset Management Agreement between Golden American Life Insurance Company and ING Investment Management LLC, incorporated herein by reference to Post- Effective Amendment No. 29 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 1999 (File Nos. 033-23351, 811-05626). (c) Participation Agreement between Golden American Life Insurance Company and Aetna Variable Fund, Aetna Variable Encore Fund, Aetna Income Shares, Aetna Balanced VP, Inc., Aetna GET Fund, on behalf of each of its series, and Aetna Variable Portfolios, Inc., on behalf of each of its series (each a "Fund" or in the aggregate "Funds"), and Aeltus Investment Management, Inc. ("Aeltus" or "Adviser"), incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on April 29, 2002 (File Nos. 333-63692, 811-05626). (d) Form of Participation Agreement between Golden American Life Insurance Company, Alliance Capital Management L.P., Alliance Fund Distributors, Inc., Alliance Variable Products Series Fund, Inc. and Directed Services, Inc., incorporated herein by reference to Pre-Effective Amendment No. 1 to a Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on October 26, 2001 (File Nos. 333-63692, 811-05626). (e) Participation Agreement by and between AIM Variable Insurance Funds, Inc., Golden American Life Insurance Company and Directed Services, Inc., incorporated herein by reference to Post-Effective Amendment No. 32 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 26, 2002 (File Nos. 033-23351, 811- (f) Amendment to Participation Agreement by and between AIM Variable Insurance Funds, Inc., Golden American Life Insurance Company and Directed Services, Inc., incorporated herein by reference to Post-Effective amendment No. 8 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333-33914, 811-05626). (g) Rule 22c-2 Agreement dated no later than April 16, 2007 and is effective as of October 16, 2007 between AIM Investment Services, Inc., ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc., incorporated by reference to Post-Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033-75962), as filed on June 15, (h) Participation Agreement between Golden American Life Insurance Company, INVESCO Variable Investment Funds, Inc., INVESCO Funds Group, Inc. and INVESCO Distributors, Inc. incorporated herein by reference to Post-Effective amendment No. 1 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 29, 2002 (File Nos. 333-63692, 811-05626). (i) Participation Agreement and between Golden American Life Insurance Company and Janus Aspen Series, incorporated herein by reference to Post-Effective amendment No. 1 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 29, 2002 (File Nos. 333-63692, 811-05626). (j) Participation Agreement between Golden American Life Insurance Company, Brinson Series Trust and Brinson Advisors, Inc., incorporated by reference to Post-Effective Amendment No. 1 to the Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on October 26, 2001 (File Nos. 333-63692, 811-05626). (k) Participation Agreement by and between ING Investors Trust, Golden American Life Insurance Company and Directed Services, Inc., incorporated herein by reference to Post-Effective Amendment No. 6 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 21, 2005 (File Nos. 333-70600, 811- (l) Rule 22c-2 Agreement dated no later than April 16, 2007 is effective October 16, 2007 between ING Funds Services, LLC, ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc., incorporated by reference to Post-Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033-75962), as filed on June 15, 2007. (m) Participation Agreement by and between ING Variable Insurance Trust, Golden American Life Insurance Company and ING Mutual Funds Management Co. LLC and ING Funds Distributor, Inc., incorporated herein by reference to Post-Effective amendment No. 32 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 26, 2002 (File Nos. 033-23351, 811-05626). (n) Participation Agreement by and between Pilgrim Variable Products Trust, Golden American Life Insurance Company and Directed Services, Inc., incorporated herein by reference to Post-Effective amendment No. 32 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 26, 2002 (File Nos. 033-23351, 811- (o) Amendment to Participation Agreement by and between ING Variable Products Trust, Golden American Life Insurance Company, ING Investments, LLC and ING Funds Distributor, Inc., incorporated herein by reference to Post-Effective amendment No. 8 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333-33914, 811-05626). (p) Participation Agreement by and between ING Variable Portfolios, Inc., Golden American Life Insurance Company and Directed Services, Inc., incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 29, 2002 (File Nos. 333-70600, 811- (q) Participation Agreement by and between Portfolio Partners, Inc., Golden American Life Insurance Company and Directed Services, Inc., incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 29, 2002 (File Nos. 333-70600, 811- (r) Amendment to Participation Agreement by and between Portfolio Partners, Inc., Golden American Life Insurance Company and Directed Services, Inc., incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 29, 2002 (File Nos. 333- 70600, 811-05626). (s) Second Amendment to Participation Agreement by and between ING Partners, Inc., Golden American Life Insurance Company, ING Life Insurance and Annuity Company and ING Financial Advisers, LLC, incorporated herein by reference to Post- Effective amendment No. 8 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333-33914, 811-05626). (t) Participation Agreement by and between Fidelity Distributors Corporation, Golden American Life Insurance Company and Variable Insurance Products Funds, incorporated herein by reference to Post-Effective amendment No. 32 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 26, 2002 (File Nos. 033-23351, 811-05626). (u) Amendment to Participation Agreement by and between Fidelity Distributors Corporation and ING USA Annuity and Life Insurance Company, incorporated herein by reference to Post-Effective amendment No. 8 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333- 33914, 811-05626). (v) Rule 22c-2 Agreement dated no later than April 16, 2007 and is effective as of October 16, 2007 between Fidelity Distributors Corporation, ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc., incorporated by reference to Post-Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033-75962), as filed on June 15, (w) Amended and Restated Participation Agreement as of December 30, 2005 by and among Franklin Templeton Variable Insurance Products Trust/Templeton Distributors, Inc., ING Life Insurance and Annuity Company, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York and Directed Services, Inc., incorporated herein by reference to Post Effective Amendment No. 17 of a Registration Statement on Form N-4 for ReliaStar Life Insurance Company Separate Account NY-B filed with the Securities and Exchange Commission on February 1, 2007 (File Nos. 333-85618, 811-07935). (x) Participation Agreement by and between PIMCO Variable Insurance Trust, Golden American Life Insurance Company and PIMCO Funds Distributors LLC, incorporated herein by reference to Pre-Effective Amendment No. 1 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on June 23, 2000 (File Nos. 333- 33914, 811-05626). (y) Amendment to Participation Agreement by and between PIMCO Variable Insurance Trust, Golden American Life Insurance Company and PIMCO Funds Distributors LLC, incorporated herein by reference to Post-Effective Amendment No. 8 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333-33914, 811-05626). (z) Participation Agreement by and between Pioneer Variable Contracts Trust, Golden American Life Insurance Company, Pioneer Investment Management, Inc. and Pioneer Funds Distributor, Inc., incorporated herein by reference to Post-Effective Amendment No. 32 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 26, 2002 (File Nos. 033-23351, 811-05626). (aa) Rule 22c-2 Agreement dated March 1, 2007 and is effective as of October 16, 2007 between Pioneer Investment Management Shareholder Services, Inc., ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc., incorporated by reference to Post- Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033- 75962), as filed on June 15, 2007. (bb) Participation Agreement by and between ProFunds, Golden American Life Insurance Company and ProFunds Advisors LLC, incorporated herein by reference to Post- Effective Amendment No. 8 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333-33914, 811-05626). (cc) Amendment to Participation Agreement by and between ProFunds, Golden American Life Insurance Company and ProFunds Advisors LLC, incorporated herein by reference to Post-Effective Amendment No. 8 to a Registration Statement on Form N- 4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333-33914, 811-05626). (dd) Participation Agreement between Golden American Life Insurance Company and Putnam Variable Trust and Putnam Retail Management, L.C., incorporated by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on October 26, 2001 (File Nos. 333-63692, 811-05626). (ee) Participation Agreement by and between Prudential Series Fund, Inc., Golden American Life Insurance Company Prudential Insurance Company of America and Prudential Investment Management Services LLC, incorporated herein by reference to Pre-Effective Amendment No. 1 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on June 23, 2000 (File Nos. 333-33914, 811-05626). (ff) Amendment to Participation Agreement by and between Prudential Series Fund, Inc., Golden American Life Insurance Company, Prudential Insurance Company of America and Prudential Investment Management Services LLC, incorporated herein by reference to Post-Effective Amendment No. 9 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 15, 2000 (File Nos. 333-28679, 811-05626). (gg) Rule 22c-2 Agreement dated no later than April 16, 2007, and is effective as of October 16, 2007, between BlackRock Distributors, Inc., on behalf of and as distributor for the BlackRock Funds and the Merrill Lynch family of funds and ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc. incorporated by reference to Post-Effective Amendment No. 43 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 7, 2008 (File Nos. 333-28755, 811-05626). (hh) Participation Agreement dated April 25, 2008, by and among BlackRock Variable Series Funds, Inc., BlackRock Distributors, Inc., ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company of New York, incorporated herein by reference to Post-Effective Amendment No. 26 to the Form N- 6 Registration Statement of ReliaStar Life Insurance Company and its Select*Life Separate Account, filed on April 7, 2009; file No. 33-57244. (ii) Amendment to Participation Agreement dated April 25, 2008, by and among BlackRock Variable Series Funds, Inc., BlackRock Distributors, Inc., ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company of New York, incorporated herein by reference to Post-Effective Amendment No. 26 to the Form N-6 Registration Statement of ReliaStar Life Insurance Company and its Select*Life Separate Account, filed on April 7, 2009; file No. 33-57244. (jj) Amendment No. 1 to the Participation Agreement dated April 25, 2008, by and between BlackRock Variable Series Funds, Inc., BlackRock Investments, LLC and ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company of New York, incorporated herein by reference to Post-Effective Amendment No. 27 to the Form N-6 Registration Statement of ReliaStar Life Insurance Company and its Select*Life Separate Account, filed on August 18, 2009; file No. 33-57244. (kk) Administrative Services Agreement dated April 25, 2008, by and among BlackRock Advisors, LLC and ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company of New York incorporated herein by reference to Post- Effective Amendment No. 26 to the Form N-6 Registration Statement of ReliaStar Life Insurance Company and its Select*Life Separate Account, filed on April 7, 2009; file No. 33-57244. (ll) Amendment to Administrative Services Agreement dated April 25, 2008, by and among BlackRock Advisors, LLC and ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company of New York incorporated herein by reference to Post-Effective Amendment No. 26 to the Form N-6 Registration Statement of ReliaStar Life Insurance Company and its Select*Life Separate Account, filed on April 7, 2009; file No. 33-57244. (mm) First Amendment to Administrative Services Agreement dated April 25, 2008, by and among BlackRock Variable Series Funds, Inc., BlackRock Investments, LLC and ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company of New York, incorporated herein by reference to Post-Effective Amendment No. 27 to the Form N-6 Registration Statement of ReliaStar Life Insurance Company and its Select*Life Separate Account, filed on August 18, 2009; file No. 33-57244. (nn) Rule 22c-2 Agreement dated April 16, 2007 and is effective as of October 16, 2007 among Columbia Management Services, Inc., ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Life Insurance Company and Systematized Benefits Administrators Inc., incorporated by reference to Post-Effective Amendment No. 3 to Registration Statement on Form N-4 (File No. 333-134760), as filed on July 27, 2007. Opinion and Consent of Counsel, attached. Consent of Independent Registered Public Accounting Firm, attached. Not applicable. Not applicable. Powers of Attorney, attached. ITEM 25: DIRECTORS AND OFFICERS OF THE DEPOSITOR Name Principal Business Address Position(s) with Depositor Thomas J. McInerney* One Orange Way President, Director and Chairman Windsor, CT 06095-4774 Donald W. Britton* 5780 Powers Ferry Road Director Atlanta, GA 30327-4390 Bridget M. Healy* 230 Park Avenue, 13 th Floor Director New York, NY 10169 Catherine H. Smith* One Orange Way Director and Senior Vice President Windsor, CT 06095-4774 David A. Wheat* 5780 Powers Ferry Road Chief Financial Officer, Director Atlanta, GA 30327-4390 and Executive Vice President Steven T. Pierson* 5780 Powers Ferry Road Senior Vice President and Chief Atlanta, GA 30327-4390 Accounting Officer Boyd G. Combs 5780 Powers Ferry Road Senior Vice President, Tax Atlanta, GA 30327-4390 Daniel P. Mulheran, Sr. 20 Washington Avenue South Senior Vice President Minneapolis, MN 55401 Sue Collins One Orange Way Senior Vice President Windsor, CT 06095-4774 Name Principal Business Address Position(s) with Depositor Stephen J. Preston 1475 Dunwoody Drive Senior Vice President West Chester, PA 19380 David S. Pendergrass 5780 Powers Ferry Road Senior Vice President and Treasurer Atlanta, GA 30327-4390 Francis de Regnaucourt 1475 Dunwoody Drive Vice President and Appointed West Chester, PA 19380 Actuary Linda E. Senker 1475 Dunwoody Drive Vice President and Chief West Chester, PA 19380 Compliance Officer Joy M. Benner 20 Washington Avenue South Secretary Minneapolis, MN 55401 *Principal delegated legal authority to execute this registration statement pursuant to Powers of Attorney, Exhibit 13, attached. ITEM 26: PERSONS CONTROLLED BY OR UNDER COMMON CONTROL WITH THE DEPOSITOR OR REGISTRANT Incorporated herein by reference to Item 26 in Post-Effective Amendment No. 39 to Registration Statement on Form N-4 for ING Life Insurance and Annuity Company Variable Annuity Account B (Form No. 033-75996), as filed with the Securities and Exchange Commission on July 16, 2009. ITEM 27: NUMBER OF CONTRACT OWNERS As of June 30, 2009 there are 10,099 qualified contract owners and 7,483 non-qualified contract owners. ITEM 28: INDEMNIFICATION ING USA shall indemnify (including therein the prepayment of expenses) any person who is or was a director, officer or employee, or who is or was serving at the request of ING USA as a director, officer or employee of another corporation, partnership, joint venture, trust or other enterprise for expenses (including attorney's fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him with respect to any threatened, pending or completed action, suit or proceedings against him by reason of the fact that he is or was such a director, officer or employee to the extent and in the manner permitted by law. ING USA may also, to the extent permitted by law, indemnify any other person who is or was serving ING USA in any capacity. The Board of Directors shall have the power and authority to determine who may be indemnified under this paragraph and to what extent (not to exceed the extent provided in the above paragraph) any such person may be indemnified. A corporation may procure indemnification insurance on behalf of an individual who is or was a director of the corporation. Consistent with the laws of the State of Iowa , ING America Insurance Holdings, Inc. maintains a Professional Liability and fidelity bond insurance policy issued by an international insurer. The policy covers ING America Insurance Holdings, Inc. and any company in which ING America Insurance Holdings, Inc. has a controlling financial interest of 50% or more. These policies include the principal underwriter, as well as, the depositor. Additionally, the parent company of ING America Insurance Holdings, Inc., ING Groep N.V., maintains excess umbrella coverage with limits in excess of 125,000,000. The policies provide for the following types of coverage: errors and omissions/professional liability, directors and officers, employment practices, fiduciary and fidelity. Insofar as indemnification for liabilities arising under the Securities Act of 1933, as amended, may be permitted to directors, officers and controlling persons of the Registrant, as provided above or otherwise, the Registrant has been advised that in the opinion of the SEC such indemnification by the Depositor is against public policy, as expressed in the Securities Act of 1933, and therefore may be unenforceable. In the event that a claim of such indemnification (except insofar as it provides for the payment by the Depositor of expenses incurred or paid by a director, officer or controlling person in the successful defense of any action, suit or proceeding) is asserted against the Depositor by such director, officer or controlling person and the SEC is still of the same opinion, the Depositor or Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by the Depositor is against public policy as expressed by the Securities Act of 1933 and will be governed by the final adjudication of such issue. ITEM 29: PRINCIPAL UNDERWRITER (a) At present, Directed Services LLC, the Registrant's Distributor, serves as principal underwriter for all contracts issued by: ING USA Annuity and Life Insurance Company through its Separate Accounts A, B and EQ, and Alger Separate Account A; and ReliaStar Life Insurance Company of New York through its Separate Account NY-B. (b) The following information is furnished with respect to the principal officers and directors of Directed Services LLC, the Registrant's Distributor. Name Principal Business Address Positions and Offices with Underwriter Ann H. Hughes 1475 Dunwoody Drive, Floor 2B President and Director West Chester, PA 19380-1478 Shaun P. Mathews 10 State House Square Director and Executive Vice President Hartford, CT 06103 William L. Lowe One Orange Way Director Windsor, CT 06095 Richard E. Gelfand 1475 Dunwoody Drive Chief Financial Officer West Chester, PA 19380-1478 Kimberly A. Anderson 7oubletree Ranch Road, Senior Vice President Scottsdale, AZ 85258 Michael J. Roland 7oubletree Ranch Road, Senior Vice President Scottsdale, AZ 85258 Stanley D. Vyner 230 Park Avenue, 13th Floor Senior Vice President New York, NY 10169 William Wilcox One Orange Way Chief Compliance Officer Windsor, CT 06095 Ernest CDebaca 7oubletree Ranch Road Investment Advisor Chief Compliance Scottsdale, AZ 85258 Officer and Senior Vice President Julius A. Drelick, III 7oubletree Ranch Road Vice President Scottsdale, AZ 85258 William A. Evans 10 State House Square Vice President Hartford, CT 06103 Name Principal Business Address Positions and Offices with Underwriter Heather H. Hackett 230 Park Avenue, 13th Floor Vice President New York, NY 10169 Todd R. Modic 7oubletree Ranch Road Vice President Scottsdale, AZ 85258 David S. Pendergrass 7oubletree Ranch Road Vice President and Treasurer Scottsdale, AZ 85258 Spencer T. Shell 5780 Powers Ferry Road Vice President and Assistant Treasurer Atlanta, GA 30327-4390 Joy M. Benner 20 Washington Avenue South Secretary Minneapolis, MN 55401 Randall K. Price 20 Washington Avenue South Assistant Secretary Minneapolis, MN 55401 Susan M. Vega 20 Washington Avenue South Assistant Secretary Minneapolis, MN 55401 G. Stephen Wastek 7oubletree Ranch Road Assistant Secretary Scottsdale, AZ 85258 Bruce Kuennen 1475 Dunwoody Drive Attorney-in-Fact West Chester, PA 19380-1478 (c) 2008 Net Underwriting Name of Principal Discounts and Compensation Brokerage Underwriter Commission on Redemption Commissions Compensation Directed Services LLC $603,785,462 $0 $0 $0 ITEM 30: LOCATION OF ACCOUNTS AND RECORDS All accounts, books and other documents required to be maintained by Section 31(a) of the 1940 Act and the rules under it relating to the securities described in and issued under this Registration Statement are maintained by the Depositor and located at: 909 Locust Street, Des Moines, Iowa 50309, 1475 Dunwoody Drive, West Chester, PA 19380 and at 5780 Powers Ferry Road, N.W., Atlanta, GA 30327-4390. ITEM 31: MANAGEMENT SERVICES None. ITEM 32: UNDERTAKINGS (a) Registrant hereby undertakes to file a post-effective amendment to this registration statement as frequently as it is necessary to ensure that the audited financial statements in the registration statement are never more than 16 months old so long as payments under the variable annuity contracts may be accepted; (b) Registrant hereby undertakes to include either (1) as part of any application to purchase a contract offered by the prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a post card or similar written communication affixed to or included in the prospectus that the applicant can remove to send for a Statement of Additional Information; and (c) Registrant hereby undertakes to deliver any Statement of Additional Information and any financial statements required to be made available under this Form promptly upon written or oral request. REPRESENTATIONS 1. The account meets the definition of a separate account under federal securities laws. 2. ING USA Annuity and Life Insurance Company hereby represents that the fees and charges deducted under the Contract described in the Prospectus, in the aggregate, are reasonable in relation to the services rendered, the expenses to be incurred and the risks assumed by the Company. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirement of Securities Act Rule 485(b) for effectiveness of this Post-Effective Amendment to its Registration Statement on Form N-4 and has caused this Post-Effective Amendment to be signed on its behalf in the City of West Chester and Commonwealth of Pennsylvania, on the 18 th day of August, 2009. SEPARATE ACCOUNT B (Registrant) By: ING USA ANNUITY AND LIFE INSURANCE COMPANY (Depositor) By: Thomas J. McInerney* President, Director and Chairman (principal executive officer) By: /s/ John S. Kreighbaum John S. (Scott) Kreighbaum as Attorney-in-Fact As required by the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed by the following persons in the capacities indicated on August 18, 2009. Signature Title President, Director and Chairman Thomas J. McInerney* (principal executive officer) Senior Vice President and Chief Accounting Officer Steven T. Pierson* Director, Executive Vice President and Chief Financial Officer David A. Wheat* Director Bridget M. Healy* Director Donald W. Britton* Director Catherine H. Smith* By: /s/ John S. Kreighbaum John S. (Scott) Kreighbaum as Attorney-in-Fact *Executed by John S. (Scott) Kreighbaum on behalf of those indicated pursuant to Powers of Attorney. EXHIBIT INDEX ITEM EXHIBIT PAGE # 24(b)(9) Opinion and Consent of Counsel EX-99.B9 24(b)(10) Consent of Independent Registered Public Accounting Firm EX-99.B10 24(b)(13) Powers of Attorney EX-99.B13
